Citation Nr: 0102928	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel

REMAND


The veteran had active duty from January 1957 to December 
1959, and from March 1960 to July 1976.
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the veteran's claim for service 
connection for arthritis of the knees.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In light of these changes in law, the Board directs the RO's 
attention to the fact that the veteran has alleged post-
service treatment (as a military retiree) at Bergstrom Air 
Force Base, Austin Texas during the period from 1977 to 1979.  
These treatment records have not been associated with the 
claims folder.  Therefore, on remand, the RO should obtain 
and associate these treatment records with the claims folder.  

Furthermore, the veteran has contended that his current 
arthritis of the knees is due to injury to his knees 
sustained in combat.  He has submitted lay evidence as to the 
in-service incident and medical evidence of a possible 
relationship between his current disability and the alleged 
in-service injury.  On remand, the veteran should be afforded 
a VA examination, with full review of his medical history, to 
determine the probable pathology of his current arthritis of 
the knees.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated him for a 
knee disorder since his second period of 
service (to include VA and military 
treatment facilities), then obtain 
complete clinical records of all such 
treatment.  The RO should make a specific 
request for the veteran's medical records 
from Bergstrom Air Force Base during the 
period from 1977-1979.  

2.  The veteran should then be afforded a 
special VA orthopedic examination to 
determine the nature and likely etiology 
of his current claimed arthritis of the 
knees.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any x-rays or 
other diagnostic studies deemed 
appropriate by the examiner should be 
performed.

If a diagnosis of arthritis of the knees 
is made, the examiner must correlate the 
medical findings and provide a medical 
opinion whether it is more likely, less 
likely or as likely as not that the 
veteran's current arthritis of the knees 
is related to service (i.e., the 
veteran's claimed jump from a truck to 
the ground and landing on his knees in 
1965).  The examiner should reconcile any 
opinions with the other clinical data of 
record, including the March 1999 letter 
and medical records from Dr. Fenning.  
The examiner should provide the rationale 
for any opinion given.

3.  The RO must ensure that the foregoing 
development is completed.  The RO must 
also review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should readjudicate the issue 
on appeal.  If the benefit sought remains 
denied the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


